Citation Nr: 1716487	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a deviated septum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from May 1990 to May 2010.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Inter alia, the rating decision denied service connection for a low back disability and a deviated septum. 

The RO in Providence, Rhode Island, has jurisdiction of the Veteran's records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his deviated septum disability was incurred during active duty.  His service treatment records show that a June 2008 examination found tenderness of the maxillary sinus.  On an April 2010 Report of Medical Assessment, the Veteran identified frequent nose bleeds as an injury or illness he suffered from while on active duty for which he did not seek medical care.  He stated that he intended to seek VA disability benefits for a deviated septum, and in fact he submitted a Pre-Discharge Compensation Claim for this disability in April 2010.  The report of a post-service May 2010 QTC contract examination provides a pertinent diagnosis of deviated nasal septum.  The report relates that the Veteran reported that the condition had existed since 1986, although the Board notes that there is no objective medical evidence in the record to support this statement.  

Although the foregoing evidence raises the possibility that the Veteran's current deviated septum is related to relevant complaints and findings shown during active duty, the record contains no medical opinion as to the etiology of the Veteran's current deviated septum.  Thus, on remand, the Veteran should be afforded a VA medical examination to address this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4) (2016).

Turning to the Veteran's low back, his service treatment records include 1985 pre-service private medical reports that he had very mild left lumbar scoliosis that was not felt to be clinically significant or expected to cause any problems in the future.  He should have no restrictions on his activities.  An April 1996 notation relates that the Veteran saw a sub-specialty for treatment (physical therapy for back pain).  On the April 2010 Report of Medical Assessment, the Veteran stated that since his last medical assessment/physical, his ongoing lower back pain was worse.  He identified lower back pain as an injury or illness he suffered from while on active duty for which he did not seek medical care.  He stated that he intended to seek VA disability benefits for back (lower), and in fact he submitted a Pre-Discharge Compensation Claim for this disability in April 2010.  

The report of the post-service May 2010 QTC contract examination provides a pertinent diagnosis of lower back sprain.  A May 2010 addendum clarified that the Veteran's diagnosis was lower back strain, currently asymptomatic.  

An April 2014 QTC contract Disability Benefits Questionnaire (DBQ) Medical Opinion provides that the Veteran's low back strain was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained in part that there were not enough reports in the medical record during active duty of lower back pain to associate pre-existing scoliosis with and (sic) aggravation picture, and the Veteran's currently diagnosed lower back strain was most likely secondary to his congenital scoliosis and not related to active duty.  

However, this rationale ignores the Veteran's April 2010 active duty statement that he had worsening ongoing lower back pain, for which he did not seek medical care while on active duty.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Court of Appeals for Veterans Claims (Court) has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2016) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Thus, the proper adjudication of this claim requires additional development. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any deviated septum disability that may be present.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  

Following a review of the relevant medical evidence in the pertinent records from the Veteran's eFolders, the medical history (including the Veteran's service treatment records that reflect June 2008 tenderness of the maxillary sinus and an April 2010 Report of Medical Assessment that reflects that the Veteran identified frequent nose bleeds as an injury or illness he suffered from while on active duty for which he did not seek medical care, and the report of a post-service May 2010 QTC contract examination that provides a pertinent diagnosis of deviated nasal septum, although the Board notes there is no medical evidence in the record to support this statement), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current deviated septum disability that may be present is causally related to any of the findings reflected in the Veteran's service treatment records.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any low back disability that may be present, to include low back strain.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  

Following a review of the relevant medical evidence in the pertinent records from the Veteran's eFolders, the medical history (including 1985 private medical reports that reveal that the Veteran had very mild left lumbar scoliosis that was not felt to be clinically significant or expected to cause any problems in the future, and the Veteran's service treatment records that include an April 1996 notation that he saw a sub-specialty for treatment (physical therapy for back pain) and an April 2010 Report of Medical Assessment revealing that since the Veteran's last medical assessment/physical, his ongoing lower back pain was worse and lower back pain was an injury or illness he suffered from while on active duty for which he did not seek medical care), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability that may be present, to include low back strain, is causally related to any of the findings reflected in the Veteran's service treatment records.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate.

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

